DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 15 are objected to because of the following informalities: in claim 8, the last line on page 5 should be amended to end with the word --and--.  In claim 15, lines 4 of page 7 should likely be amended to recite --uphole of [[an]]the inlet of [[a]]the pump-- since the inlet and the pump are previously defined.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-25, 28 and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22 recites the limitation "the inside of the production tubing" in line 4.  Claim 24 recites the limitation "the inside of the production tubing" in lines 5-6.  Claim 28 recites the limitation "the inside of the production tubing" in line 10.  There is insufficient antecedent basis for this limitation in the claims.  Consequently, claims 23, 25 and 29 are also rejected under 35 U.S.C. 112(b) as being indefinite since they depend from claims that are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid (US 8,141,625 B2).
Referring to claim 1: Reid teaches a through-tubing-conveyed (TTC) pump system providing passive gas separation, comprising:
a motor 33;
a motor seal 31 coupled to the motor;
a pump 19 coupled to the motor seal; and
production tubing 23 interiorly retaining the motor, the motor seal, and the pump, wherein the production tubing defines a first plurality of ports 25 disposed downhole of an inlet 21 of the pump, wherein the production tubing defines a second plurality of ports 30 disposed uphole of the inlet of the pump, and wherein the motor seal and the pump are configured to be conveyed through the production tubing (Fig. 1).
Referring to claim 21: Reid teaches a first seal 29 disposed around an outside of the production tubing downhole of the first plurality of ports defined by the production tubing, wherein the first seal is configured to form a seal between the outside of the production tubing and an inside of a casing 11 in a wellbore and to direct wellbore fluids A1 to flow uphole in an interior of the production tubing below the first plurality of ports and to flow outwards through the first plurality of ports into a first annulus defined between the outside of the production tubing and the inside of the casing (Fig. 1).
Referring to claim 22: Reid teaches a second seal 22 disposed around an outside of a pump connector (unlabeled) and inside of the production tubing uphole of the first plurality of ports defined by the production tubing, wherein the second seal is configured to form a seal between the outside of the pump connector and the inside of the production tubing, wherein the pump connector couples the pump to the motor seal (Fig. 1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Reid, alone.
Referring to claim 4: Reid teaches the production tubing comprises multiple tubulars 24, 26 connected to one another. Reid does not specifically teach the first plurality of ports and the second plurality of ports are defined by a same one of the multiple tubulars.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubing and the tubular taught by Reid so that the first and second pluralities of ports are defined by a same one of the multiple tubulars since it has been held that the requiring components to be integral is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Referring to claim 26: Reid does not specifically teach the first seal is a packer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first seal 29 taught by Reid to be a packer since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Referring to claim 27: Reid teaches the pump is configured to be deployed downhole by running it through the production tubing (at some point in the setup process) and the pump is uphole of the motor and the motor seal, so if it were to be removed, it could be removed by passing it through the production tubing without having to remove the motor and the motor seal.  However, Reid does not specifically teach the pump is configured to be removed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Reid to be configured to allow for the pump to be removed since such a configuration is well known in the art especially when specific pieces of equipment need repairs at the surface, or are needed in other regions for other operations.
Allowable Subject Matter
Claims 8, 11, 15, 19, 20 and 30-33 are allowed.
Claim 23-25, 28 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


08 December 2022